DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Matthew Stanton, US 2017/0076488 A1.

Independent claim 1, Stanton discloses a preprocessing method for modeling, comprising:

generating sequences corresponding to a predetermined modeling set, wherein each of the sequences includes frames (i.e. generating plural sets of outputs for an animation – Para 6); and 

generating a fluid animation graph based on similarities among the frames included in the sequences (i.e. generating a directed graph, where sets of output, e.g. static images, are associated with a same control input – Para 6).  



Claim 2, Stanton discloses the method of claim 1, wherein the similarities include at least one of a form similarity, an energy similarity, and a frame similarity (i.e. sets of output, e.g. static images, are associated with a same control input – Para 6 – controlling the movement, e.g. form/frame/energy, of a liquid – Para 21).  
  

Claim 3, Stanton discloses the method of claim 1, wherein the generating of the fluid animation graph comprises: 



assigning a weight to the at least one similarity (i.e. set a weight to control the metric – Para 42); and 

generating the fluid animation graph based on a weighted sum of the at least one similarity to which the weight is assigned (i.e. a weighted sum of distance metrics is used to determine animation frames that form a sequence in the graph – Para 42).  


Claim 4, Stanton discloses the method of claim 1, wherein the generating of the fluid animation graph comprises: 
calculating first similarities among frames included in at least one sequence among the sequences (i.e. determining a distance metric that evaluates energy and shape, e.g. form, of aminations that are blended together from frames obtained from a sequence along one path of the graph - Para 41-43; Fig. 3); and 




Claim 5, Stanton discloses the method of claim 1, wherein the generating of the fluid animation graph comprises: 
generating a transition edge indicating a possible moving path from among the sequences based on second similarities between frames included in at least one sequence from among the sequences and frames included in remaining sequences of the sequences (i.e. generating a transition in animation by blending a vertex, e.g. “304”, from one graph animation sequence to another graph animation sequence vertex, e.g. “306” – Para 34; Fig. 5); and

generating the fluid animation graph based on the transition edge (i.e. growing and generating a graph – Para 35; Fig. 5).  


Claim 6, Stanton discloses the method of claim 5, wherein the generating of the transition edge comprises: 

calculating the second similarities between the frames included in the at least one sequence from among the sequences and the frames included in the remaining sequences (i.e. determining a distance metric that evaluates energy and shape, e.g. form, of aminations that are blended together from frames obtained from a sequence along one path of the graph - Para 41-43; Fig. 3); and 34012052.1372D1 

generating the transition edge from among frames of which the second similarities correspond to a preset reference (i.e. generating new precomputed outputs, e.g. modeling set, based on a subset of a dynamic space predetermined by user input – Para 35).
  

Claim 7, Stanton discloses the method of claim 1, wherein the generating of the fluid animation graph comprises: 
analyzing a motion energy of each frame included in at least one sequence from among the sequences (i.e. use energy to evaluate metrics associated with transitions of frames of animation – Para 41, 42); and setting a transition point in time for each of the sequences based on the motion energy (i.e. a metric function is associated with a time of frame transition –Para 41; the metric function is based on energy – Para 42).  


Claim 8, Stanton discloses the method of claim 1, wherein the generating of the sequences further includes adding a tag corresponding to the sequences (i.e. image frames are associated with shape descriptors – Para 42).  


Claim 9, Stanton discloses the method of claim 8, wherein the tag is defined based on at least one of a user input (i.e. user model compares a shape descriptor – Para 42 – defined based on user input – Para 39), an external force, an inflow and disappearance of a fluid, and an interaction with another object.  


Claim 10, Stanton discloses the method of claim 1, wherein the sequences include frames representing different scenes (i.e. animation includes transition states represent a game for example – Para 22 – where some frames are a blend of other portions of the animation – Para 24).  


Claim 11, Stanton discloses the method of claim 1, wherein the sequences include sub-sequences (i.e. animation includes transition states representing 

Claim 12, Stanton discloses the method of claim 1, further comprising: determining the modeling set based on predetermined scene elements (i.e. generating new precomputed outputs, e.g. modeling set, based on a subset of a dynamic space predetermined by user input – Para 35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619